PER CURIAM.
Walter Isenhour ("Husband") appeals the trial court's Findings of Fact, Conclusions of Law and Judgment and Decree of Dissolution of Marriage that awarded him and Michelle Isenhour ("Wife") joint legal and physical custody of their children and awarded Wife a larger share of the marital financial accounts. Husband offers two points on appeal. In his first point, Husband argues that the trial court misapplied § 452.375, abused its discretion, and failed to order custody consistent with the children's *267best interests by awarding joint physical custody with Wife designated as the residential parent. In his second point, Husband claims that the trial court misapplied § 452.330 and abused its discretion by awarding Wife a disproportionately large share of the marital funds. We affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).